Citation Nr: 1040728	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-31 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, claimed as ruptured vertebrae and herniated disk at C3, 
C4, and C5.  

2.  Entitlement to service connection for arthritis, including as 
secondary to a cervical spine disorder.

3.  Entitlement to service connection hypertension, including as 
secondary to service-connected sleep apnea.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to January 
2004.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
two rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  In a July 2008 
rating decision, the RO denied service connection for ruptured 
vertebrae in the neck and back/neck injury.  In a February 2009 
rating decision, the RO denied service connection for, inter 
alia, arthritis and hypertension.  

As support for his claims, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
in July 2010.  A copy of the transcript is associated with the 
record and has been reviewed.  At the time of the hearing, the 
Veteran submitted additional evidence in the form of a statement 
from his private treating physician, accompanied by a waiver of 
RO consideration.  38 C.F.R. 
§ 20.1304(c) (2010).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, 
the Board finds that additional development of the evidence is 
required.

In this case, VA examinations are required to determine the 
nature and etiology of the Veteran's alleged cervical spine 
disorder, arthritis in his joints, and hypertension.  In 
disability compensation (service-connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

With regard to the alleged cervical spine disorder, the Veteran 
contends that he currently has such a disorder that is the result 
of a neck/face injury during service.  A review of his STRs 
indicates that, in July 1986, the Veteran fell from the second-
story window of a building and hit the pavement.  He suffered 
from a periorbital fracture at that time.  His separation 
examination dated in November 2003 also noted a history of 
fracture of the face, and X-rays taken in October 2003 showed an 
old fracture deformity of the right clavicle.    

Post-service, the Veteran has testified that he continues to 
suffer from recurrent pain in his neck and shoulders.  See July 
2010 videoconference hearing transcript.  In this regard, the 
Veteran is competent to report continuity of symptomatology since 
service, and the symptomatology the Veteran has experienced since 
service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Such competent evidence 
should be taken into account in a claim for service connection.  

A November 2005 private X-ray taken of the cervical spine showed 
that it was normal.  A March 2008 private treatment record shows 
that the Veteran reported chronic neck pain for more than 6 
months.  He was assessed with neck pain with radiculopathy.  See 
private treatment records from J. Johnson, M.D., dated in 
November 2005 and March 2008.  However, a March 2008 private 
neurological evaluation showed mild rectification of the cervical 
lordosis with minimal degenerative changes; a left paracentral C5 
disk herniation; and a mild, central subligamentous herniation at 
C3 and C4; a disk herniation at T3.  See private neurological 
evaluation report from E. F. Vargas, dated in March 2008.  A 
private magnetic resonance imaging (MRI) of the cervical spine in 
March 2008 also showed disk protrusion.  

Additionally, private treatment records and a private physician's 
statement submitted by the Veteran also suggest a link between 
his current cervical spine disorder and his military service.  
Specifically, a March 2008 private treatment record suggested 
suspect posttraumatic arthritic changes in the cervical spine 
related to a previous collarbone fracture.  See private treatment 
record from J. Johnson, M.D., dated in March 2008.  In June 2010, 
a statement from J. Johnson, M.D., suggested that the Veteran's 
multi-level disk disease in his cervical spine likely developed 
prior to his discharge from service in 2004.  

Thus, in light of the evidence of an in-service injury to the 
Veteran's neck, competent evidence regarding continuity of 
symptomatology and current symptomatology, a current diagnosis of 
multi-level disk disease in the cervical spine, medical evidence 
suggesting a connection between the current cervical spine 
disorder and military service, and the Court's recent decision in 
McLendon, a comprehensive VA medical examination and opinion is 
needed to determine whether the nature of any cervical spine 
disorder and whether any such disorder is traceable back to his 
military service.  

Further, also pursuant to McLendon, supra, a VA examination is 
required to determine the nature and etiology of any current 
arthritis, particularly in the Veteran's shoulder, ankles, knees, 
and arms.  In this regard, the Veteran claims that his arthritis 
was incurred in service.  During his July 2010 videoconference 
hearing, he also alluded to it being related to his cervical 
spine disorder.  

In this regard, secondary service connection shall be awarded 
when a disability is proximately due to or the result of a 
service-connected disease or injury.  Also, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).

A review of the STRs reveals that the Veteran complained of, and 
was treated for, pain in the right ankle, right shoulder, left 
shoulder during service in July 1988, June 1991, July 1991, 
October 1991, and August 1991, following injury to these regions.  
However, a June 1991 arthrogram of the left shoulder was normal.  
Nevertheless, on his November 2003 separation examination Report 
of Medical History, he reported shoulder and wrist pain while 
doing push-ups, arthritis in the left elbow, swollen and painful 
joints in the elbow, shoulders, wrist, and ankles.  

Post-service, the Veteran has testified that he continues to 
suffer from joint pain, and that he currently has arthritis in 
his ankles, knees, arms, and shoulders.  See July 2010 
videoconference hearing transcript.  In this regard, as discussed 
above, the Veteran is competent to report continuity of 
symptomatology since service, and the symptomatology he has 
experienced since service.  Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Such 
competent evidence should be taken into account in a claim for 
service connection.  

Thus, in light of the evidence of in-service treatment for joint 
pain and possible incurrence of arthritis during service and 
competent evidence regarding continuity of symptomatology and 
current symptomatology of pain, suggesting a possible nexus 
between the in-service symptomatology and any current arthritis, 
and the Court's recent decision in McLendon, a comprehensive VA 
medical examination and opinion is needed to determine whether 
the Veteran has any arthritis in his joints and whether any such 
disorder is traceable back to his military service.  

Finally, also pursuant to McLendon, supra, a VA examination is 
required to determine the nature and etiology of the Veteran's 
hypertension.  In this regard, the Veteran contends that his 
hypertension was incurred during service, or, alternatively, that 
it is secondary to his service-connected sleep apnea.  In this 
regard, as previously mentioned, secondary service connection 
shall be awarded when a disability is proximately due to or the 
result of a service-connected disease or injury.  An increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, also will be service connected.  See Allen, 7 
Vet. App. at 446.

A review of the STRs reveals that the Veteran was found to have 
slightly elevated blood pressure in February 1997 (132/84), June 
1997 (136/64), January 1998 (130/78), October 1998 (131/83), May 
2001 (144/74 in the left arm and 134/69 in the right arm), 
December 2002 (187/79), November 2003 (134/80 and 144/102), and 
January 2004 (151/92).  His separation examination dated in 
November 2003 showed a blood pressure reading of 131/92.  
However, there was no diagnosis of hypertension during service.

Post-service, the Veteran was diagnosed with hypertension in 
September 2004, approximately 8 months after discharge from 
service.  See private treatment records from CMC Physicians Group 
dated in September 2004.  

Thus, in light of the evidence of elevated blood-pressure 
readings during service, a diagnosis of hypertension shortly 
after service, and the Court's recent decision in McLendon, a 
comprehensive VA medical examination and opinion is needed to 
determine whether the Veteran's hypertension is traceable back to 
his military service or to his service-connected sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of any current cervical spine 
disorder.  The claims file must be made 
available for review of his pertinent 
medical and other history, particularly 
the records of any relevant treatment. 

The examination should include any 
necessary diagnostic testing or 
evaluation.  

      Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate the 
following:

(a)  whether the Veteran currently has 
any cervical spine disorder; and 

(b)  if so, whether it is at least 
as likely as not (50 percent or more 
probable) any such disorder the Veteran 
has is associated with his active 
service.  In making this critical 
determination, the examiner should 
address the significance, if any, of the 
Veteran's in-service injuries to his 
face and collarbone when he fell from 
the second-story window of a building in 
1986.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor 
of that conclusion as it is to find against 
it.  The examiner should discuss the 
rationale of the opinion, whether favorable 
or unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  

2.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of any current arthritis.  The 
claims file must be made available for 
review of his pertinent medical and other 
history, particularly the records of any 
relevant treatment. 

The examination should include any 
necessary diagnostic testing or 
evaluation.  

      Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate the 
following:

(a)  whether the Veteran currently has 
any arthritis in any of his joints; and 

(b)  if so, whether it is at least 
as likely as not (50 percent or more 
probable) any such arthritis is 
associated with his active service.  In 
making this critical determination, the 
examiner should address the 
significance, if any, of the Veteran's 
in-service injuries to his ankle and 
shoulders, and any in-service complaints 
of joint pain.  

(c)  Or, is any current arthritis at 
least likely as not proximately due to, 
or the result of, or aggravated by 
[i.e., permanently increased in severity 
beyond the natural progression as a 
result of] his cervical spine disorder?

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor 
of that conclusion as it is to find against 
it.  The examiner should discuss the 
rationale of the opinion, whether favorable 
or unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  

3.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of his hypertension.  The claims 
file must be made available for review of 
his pertinent medical and other history, 
particularly the records of any relevant 
treatment. 

The examination should include any 
necessary diagnostic testing or 
evaluation.  

      Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate the 
following:

(a)  whether the Veteran currently has 
hypertension; and 

(b)  if so, whether it is at least 
as likely as not (50 percent or more 
probable) any such disorder the Veteran 
has is associated with his active 
service.  In making this critical 
determination, the examiner should 
address the significance, if any, of the 
elevated blood-pressure readings that 
the Veteran had during service.  

(c)  Or, is the Veteran's current 
hypertension at least likely as not 
proximately due to, or the result of, 
his service-connected sleep apnea?

(d)  Alternatively, if the VA examiner 
finds that the Veteran's hypertension is 
not due to his service-connected sleep 
apnea, the VA examiner is requested to 
state whether the Veteran's hypertension 
is aggravated by [i.e., permanently 
increased in severity beyond the natural 
progression as a result of] his service-
connected sleep apnea?
    
The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor 
of that conclusion as it is to find against 
it.  The examiner should discuss the 
rationale of the opinion, whether favorable 
or unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  

4.  Readjudicate the Veteran's claim for 
service connection for a cervical spine 
disorder, claim for service connection for 
arthritis, and claim for service connection 
for hypertension, including as secondary to 
his service-connected sleep apnea, in light 
of the VA examinations provided and any 
additional evidence received since the July 
2009 statements of the case (SOCs).  If the 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


